DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Item 22 as shown in Fig. 2 is not described in the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “large” in claim 1 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear exactly how large .
The term “reinforced” in claim 1 is a relative term which renders the claim indefinite. The term “reinforced” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear exactly what would be considered a reinforced fabric versus a non-reinforced fabric in this case. For the purpose of examination it is assumed that any fabric comprised of more than one layer of material is considered a reinforced fabric or a fabric that is described strong or durable.
Claims 2-7 are rejected as depending from claim 1 and therefore incorporating the indefinite scope.
The term “strong” in claim 2 is a relative term which renders the claim indefinite. The term “strong” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear exactly how strong a cloth must be in order to meet this limitation. For the purpose of examination it is assumed that and cloth that is described as bullet-proof is considered strong enough to meet this limitation.
The terms “hard” and “soft” in claims 6 and 7 are relative terms which render the claims indefinite. The terms “hard” and “soft” are not defined by the claim, the 
Additionally, claims 6 and 7 contain the trademark/trade name Kevlar.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a generally bullet-proof fabric made of aramid fibers and, accordingly, the identification/description is indefinite.
For this reason it is assumed that claims 6 and 7 must require layers of a generally bulletproof aramid fiber fabric whereby some layers have some characteristic either related to the fabric or the fibers that can be considered harder or softer than other layers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver, Jr. et al. (US 10,213,008 B2)(Weaver) in view of Aquino (US 9,513,090 B2).
Regarding claim 1, Weaver discloses a bag (Figs. 3-5) with anti-cut and bullet-proof functions (noting the stated characteristics of Ballistic fabrics, Col. 1; Ll. 16-22), comprising a bag body (10) and a protection assembly configured on one side of said bag body, wherein said protection assembly comprises a main body enclosing an accommodation space (58), a protection layer configured (74) on one side of said main body opposite to said bag body and an active layer (32) accepted inside said accommodation space, one end of said main body is formed with an opening (closed by zipper 68), allowing said accommodation space to be in communication with the outside through said opening, said bag body further comprises a sealing element (noting the zipper) capable of closing said opening so as to control said active layer slipping out from said opening by opening or closing said sealing element, and said active layer and protection layer are partially overlapped (Fig. 2, noting 160) after said active layer slips out (noting the change from Fig. 3 to Fig. 2), thereby allowing said active layer and protection layer to form a large anti-cut and bullet-proof area.

Aquino teaches the ability to have a device including ballistic material whereby the ballistic material is reinforced fabric (Col. 9; Ll. 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Weaver and make the protection and active layers out of reinforced fabric because such a change would require a mere choice of one known ballistic protection material type for another. One having ordinary skill in the art would recognize the ability to replace a plate material with a pliable reinforced fabric and weigh the pro’s and cons such as lightness, and comfort versus level of protection as is known in the art.
Regarding claims 2, modified Weaver and specifically Aquino discloses said reinforced fabric comprises an inner lining cloth, a protection cloth configured on one side of said inner lining cloth, an outer lining cloth configured on one side of said protection cloth opposite to said inner lining cloth, and a strong bullet-proof cloth configured between said protection cloth and outer lining cloth (Col. 5; Ll. 14-20, noting the inner and outer layers are considered the inner and outer lining cloths, and the multiple layers that make up a protective insert comprise what is considered a strong bullet-proof cloth as well as a protection cloth). 
To the degree that modified Weaver does not specifically disclose the density of said protection cloth is larger than or equal to 1.3 g/cm, it would have been obvious to one having ordinary skill in the art to choose a cloth having a density of greater than or equal to 1.3 grams per cubic centimeter because such a change would require a mere 
Regarding claim 3, modified Weaver discloses sealing element is a zipper (70/72).
Regarding claim 5, modified Weaver discloses said bag body is configured with a strap (100) capable of being worn on a user’s shoulder or carried with a user’s one hand.
Regarding claims 6-7, modified Weaver and specifically Aquino discloses a strong bullet-proof cloth including up to 45 layers as well as the ability to use KEVLAR.RTM. as well as the inclusion of layers of harder material (Col. 11; Ll. 51-67). To the degree that modified Weaver does not specifically disclose 13 layers of hard Kevlar and 17 layers of soft Kevlar, or 17 layers of hard Kevlar and 10 layers of soft Kevlar, such a change would require a mere choice of known suitable materials. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver, Jr. et al. (US 10,213,008 B2)(Weaver) in view of Aquino (US 9,513,090 B2) as applied to claim 1 above, and further in view of Norris (US 6,161,738 A).

Norris teaches the ability to have sealing elements in the from of lifting covers attachable with hook and loop fasteners (Figs. 1-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Weaver and replace the zippers with lifting covers in the form of flaps including hook and loop fasteners because such a change would require a mere choice of one removable connection mechanism for another and would have yielded predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.T.T./Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734